





Exhibit 10.3

Lender Processing Services, Inc.
Amended and Restated 2008 Omnibus Incentive Plan


Notice of Performance-Based Cash Bonus Award


You (the “Grantee”) have been granted the following performance-based cash bonus
award (the “Award”) pursuant to the Lender Processing Services, Inc. Amended and
Restated 2008 Omnibus Incentive Plan (the “Plan”):


Name of Grantee:
Lee A. Kennedy
Target Incentive Bonus:
165% of Annual Base Salary (based on an Annual Base Salary of $880,000, for a
Target Bonus of $1,452,000)
Grant Date:
August 11, 2011
Performance Period:
July 1, 2011 through June 30, 2012
Performance Goals:
See Appendix A
Payment Date:
September 15, 2012



By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this Award is granted under and
governed by the terms and conditions of the Plan and the attached
Performance-Based Cash Bonus Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and the
Performance-Based Cash Bonus Award Agreement.
    
Award Recipient:
 
Lender Processing Services, Inc.
 
 
 
 
 
 
 
 
 
 
By:
   /s/ Lee A. Kennedy
 
By:
    /s/ Thomas L. Schilling
Print Name:
Lee A. Kennedy
 
 
Thomas L. Schilling
Date:
8/15/2011
 
 
Executive Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 




1

--------------------------------------------------------------------------------

Lender Processing Services, Inc.
Amended and Restated 2008 Omnibus Incentive Plan


Performance-Based Cash Bonus Award Agreement


SECTION 1.    GRANT OF RETENTION INCENTIVE AWARD


(a)    Performance-Based Cash Bonus Award. On the terms and conditions set forth
in the Notice of Performance-Based Cash Bonus Award and this Performance-Based
Cash Bonus Award Agreement (the “Agreement”), the Company grants to the Grantee
on the Grant Date the Award set forth in the Notice of Performance-Based Cash
Bonus Award.
(b)    Plan and Defined Terms. The Award is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Award set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. Except as
set forth in Section 5(b) of this Agreement, to the extent any provision in this
Agreement is inconsistent with a provision of the Plan, the provisions of the
Plan will govern. All capitalized terms used in the Notice of Performance-Based
Cash Bonus Award or this Agreement and not otherwise defined therein or herein
shall have the meanings ascribed to them in the Plan. This Award shall be
considered an “Other Award” under the Plan.
SECTION 2.    ACHEIVEMENT OF TARGET INCENTIVE BONUS


If the Objective Performance Goal and all of the Individual Performance Goals
described in Appendix A to this Agreement are achieved during the Performance
Period, Grantee shall receive 100% of the Target Incentive Bonus. In the event
the Objective Performance Goal is achieved during the Performance Period, but
any or all of the Individual Performance Goals are not achieved during the
Performance Period, the Committee may, in its reasonable discretion, reduce the
Target Incentive Bonus paid to Grantee by an amount it deems reasonable. In the
event the Objective Performance Goal is not achieved during the Performance
Period, no Target Incentive Bonus shall be payable to Grantee.


SECTION 3.    FORFEITURE AND TRANSFER RESTRICTIONS
(a)    Termination of Employment.
(i)    If the Grantee’s employment is terminated by the Company or its
Subsidiaries without Cause (as defined below) or by the Grantee for Good Reason
(as defined below) prior to the end of the Performance Period, then as soon as
reasonably practicable following the end of the Performance Period, the
Committee shall determine whether the Objective Performance Goal has been met
and shall certify such determination in writing. If the Objective Performance
Goal has been met, then Company shall pay to the Grantee 100% of the Target
Incentive Bonus. Such determination and payment shall be made as soon as
reasonably practicable, and not later than thirty (30) business days following
the end of the Performance Period. In the event the Committee determines that
the Objective Performance Goal was not achieved, then the Award shall be
forfeited.


(ii)    If the Grantee’s employment terminates for any reason on or after the
end of

--------------------------------------------------------------------------------

the Performance Period but prior to payment of the Award (to the extent earned
pursuant to Sections 2 and 4 of this Agreement), then on or before the Payment
Date Company shall pay to Grantee the portion of the Target Incentive Bonus that
was earned by Grantee pursuant to Sections 2 and 4 of this Agreement.


(iii)    The terms “Cause” and “Good Reason” shall have the meanings ascribed to
such terms in the Grantee’s employment agreement with the Company or any
Subsidiary.


(b)    Transfer Restrictions. Grantee may not sell, assign, pledge, exchange,
hypothecate or otherwise transfer, encumber or dispose of his interest in the
Award prior to the Payment Date.
SECTION 4.    PAYMENT
As soon as reasonably practicable after the end of the Performance Period, the
Committee shall (i) determine whether the Objective Performance Goal has been
satisfied, (ii) determine whether the Individual Performance Goals have been
achieved, (iii) determine the amount of the Target Incentive Bonus to be paid to
Grantee in accordance with the terms of Section 2 and Appendix A, and
(iii) certify such determination in writing. Any Target Incentive Bonus earned
by Grantee shall be paid to Grantee as soon as reasonably practicable after the
Committee certifies its determination in writing and in any event shall be paid
to Grantee on or before the Payment Date.
SECTION 5.    MISCELLANEOUS PROVISIONS
(a)    Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award.
(b)    Change in Control. Article 17 of the Plan shall not apply to the Award.
Accordingly, a Change in Control shall not result in the (i) lapse of any
restriction applicable to this Award or (ii) the Objective Performance Goal or
any Individual Performance Goal being deemed to have been met.


(c)    Recoupment of Target Incentive Bonus. In the event of a finding of fraud,
a material restatement of the Company’s results, a material error or omission in
the Company’s disclosure document filed with the Securities and Exchange
Commission, or such other similar events that the Committee, in its reasonable
discretion, may determine to be appropriate, the Company shall be able to recoup
some or all of the Target Incentive Bonus from Grantee.


(d)    Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and the Notice of
Performance-Based Retention Incentive Award by the Company, the Board, the
Committee and any person acting for or on behalf of the Company, the Board or
the Committee.


(e)    Notice. Any notice required by the terms of this Agreement shall be given
in writing

--------------------------------------------------------------------------------

and shall be deemed effective upon personal delivery or upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid. Notice shall be addressed to the Company at its principal
executive office and to the Grantee at the address that he or she most recently
provided in writing to the Company.
(f)    Choice of Law. This Agreement and the Notice of Performance-Based
Retention Incentive Award shall be governed by, and construed in accordance
with, the laws of Florida, without regard to any conflicts of law or choice of
law rule or principle that might otherwise cause the Agreement or the Notice of
Performance-Based Retention Incentive Award to be governed by or construed in
accordance with the substantive law of another jurisdiction.
(g)    Modification or Amendment. This Agreement and the Notice of
Performance-Based Retention Incentive Award may only be modified or amended by
written agreement executed by the parties hereto.
(h)    Severability. In the event any provision of this Agreement or the Notice
of Performance-Based Retention Incentive Award shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of this Agreement or the Notice of Performance-Based Retention
Incentive Award, and this Agreement and the Notice of Performance-Based
Retention Incentive Award shall be construed and enforced as if such illegal or
invalid provision had not been included.
(i)    References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended from time to time.
(j)    Section 409A. To the extent applicable, it is intended that the Award
Agreement comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to Section 409A
of the Code, and the Plan, this Agreement and the Notice of Performance-Based
Retention Incentive Award shall be interpreted accordingly. It is intended that
the Award shall be exempt from Section 409A of the Code as a short-term
deferral; however, if it is determined that the Award (or a portion of the
Award) constitutes deferred compensation for purposes of Section 409A of the
Code, then, to the extent the Award (or a portion of the Award) constitutes
deferred compensation, (i) references in this Agreement to termination of the
Grantee’s employment shall be deemed to be references to “separation from
service” as that term is used in Section 409A of the Code, and (ii) if the
Grantee is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the
Code) on the date of termination of employment, then, to the extent required by
Section 409A(a)(2)(B) of the Code, any payment resulting from the Grantee’s
termination of employment, other than due to the Grantee’s death, shall be made
on the date that is six months after the date of the Grantee’s termination of
employment (or, if the Grantee dies after termination of employment, but prior
to such payment date, within 30 days following the Grantee’s death).



--------------------------------------------------------------------------------

Appendix A
Objective Performance Goal
In order for Grantee to be entitled to receive the Target Incentive Bonus, the
Company must achieve an “Operating Margin” (as defined below) of 16.5% (the
“Objective Performance Goal”) during the Performance Period.
“Operating Margin” is defined as the Company’s GAAP operating margin adjusted
for the impact of certain items, if applicable, including the impact of any
federal or state regulatory actions, non-budgeted acquisitions, major
restructuring charges (as identified in the GAAP to non-GAAP reconciliation
exhibit included with the Company’s quarterly earnings releases) and
non-budgeted discontinued operations. For purposes of computing achievement of
the Objective Performance Goal, the acquisition of PCLender is assumed to be
included as a budgeted acquisition and the discontinuance of Verification Bureau
(including Fraud), Watterson Prime, Tax Services (excluding National Tax Net and
Tax Desktop) and RealEstate Group (excluding MLS) are assumed to be excluded as
budgeted discontinued operations.
In order to take into consideration the difficult economic and industry
conditions facing the Company, the Committee approved an adjustment to be made
to the Objective Performance Goal in the following circumstances: For every 1.0%
decline in the consolidated weighted average industry volumes for refinancing
originations and foreclosure starts (based upon the relative weighting of the
Company’s revenues from refinancing originations and foreclosure starts) during
the Performance Period, the Objective Performance Goal of Operating Margin of
16.5% shall be decreased by 0.5%.
The Company’s achievement of the Objective Performance Goal, as it may be
adjusted in accordance with the foregoing, shall be evaluated and, if achieved,
certified by the Committee as of June 30, 2012.
Individual Performance Goals
In addition to satisfaction of the Objective Performance Goal described above,
in order to be entitled to receive the full amount of the Target Incentive
Bonus, Employee must also achieve each of the performance goals set forth below
(the “Individual Performance Goals”):
1.
Maintain credibility with investors and the marketplace using the typical
channels of earnings calls, investor calls, investor conferences, etc.

2.
Establish and implement retention plans for key members of management. This
would include new contracts and retention incentives.

3.
Improve the reliability and accuracy of the financial forecasting process.

4.
Facilitate the resolution of the regulatory issues.

5.
Enhance relationships with LPS’s largest customers.

--------------------------------------------------------------------------------

6.
Complete a successful search for the new CEO.

Grantee’s achievement of the Individual Performance Goals shall be evaluated
and, if achieved, certified by the Committee as of June 30, 2012.
Determination of Amount of Target Incentive Bonus to be Paid
If the Committee certifies that the Objective Performance Goal and each of the
Individual Performance Goals have been achieved during the Performance Period,
Grantee shall be entitled to receive 100% of the Target Incentive Bonus. If the
Committee certifies that the Objective Performance Goal has been achieved during
the Performance Period but any or all of the Individual Performance Goals are
not achieved during the Performance Period, the Committee may, in its reasonable
discretion, reduce the Target Incentive Bonus paid to Grantee by an amount it
deems reasonable. For the avoidance of doubt, if the Objective Performance Goal
is not achieved during the Performance Period, no Target Incentive Bonus shall
be paid to Grantee regardless of whether the Individual Performance Goals are
achieved.

